330 So. 2d 526 (1976)
Robert Theodore SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 74-997.
District Court of Appeal of Florida, Fourth District.
April 15, 1976.
Richard L. Jorandby, Public Defender, and James R. Merola, Special Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and C. Marie Bernard, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant was charged with manslaughter by culpable negligence. At trial and over appellant's objection, the court instructed the jury on culpable negligence under former Fla. Stat. § 784.05 (1973), as the lesser included offense to manslaughter. This was held reversible error in the case of Murray v. State, 4th DCA Fla., 328 So. 2d 501, 1976, and we therefore reverse the judgment herein on the authority of the cited case, remanding this cause to the trial court for a new trial.
REVERSED and REMANDED.
WALDEN, C.J., and OWEN and DOWNEY, JJ., concur.